Exhibit 10.33


CONSULTING AGREEMENT
 
 
THIS CONSULTING AGREEMENT ("AGREEMENT") DATED AS OF February 4, 2010, BETWEEN
NEOMAGIC CORPORATION, 2372-A QUME DRIVE, SAN JOSE, CALIFORNIA, USA 95131, A
DELAWARE CORPORATION ("NeoMagic") AND DOUGLAS R. YOUNG, _______, San Jose, CA,
(the "Consultant") is entered into with reference to the following facts:
 
A. Consultant has served as President and Chief Executive Officer of NeoMagic
for approximately four (4) years and was Vice President, Sales of  NeoMagic for
approximately an additional year prior thereto. As a result,he has substantial
knowledge and experience with respect to NeoMagic's operations and
opportunities, including the development, sales and marketing of current and
proposed products.


B. In order to be able to draw upon Consultant's expertise, NeoMagic desires to
retain Consultant to render certain consulting services to NeoMagic. In
addition, it wishes to be able to benefit, on an ongoing basis, from his
expertise by obtaining Consultant's commitment to be available to  provide his
knowledge, experience and consulting advice to NeoMagic, from  time  to  time,
as requested  by  NeoMagic, in accordance with the terms of this Agreement.


C. Consultant agrees to render the consulting services and to make such
commitment in accordance with the terms of this Agreement.


In consideration of the mutual agreements and covenants set forth in this
Agreement, the parties agree as follows:


1. ENGAGEMENT OF CONSULTANT.


(a) In consideration for the consulting fees and stock options described below
in Section 3, Consultant agrees to:


(i) provide to NeoMagic, without any additional fees beyond those set forth
below, up to four (4) hours of consulting services in each Month ( as defined
below in Section 2 ) during the Term ( also, as defined below in Section 2),
with any unutilized hours not being carried over to a subsequent Month; and


(ii) be available in each of the six  (6) Months during the Term, to provide an
additional twenty six  (26) hours of consulting services to NeoMagic, upon
NeoMagic's request, to be paid at the rate of Three Hundred Dollars ($300.00)
per hour.
 
(b) The consulting services (the "Consulting Services") to be provided hereunder
shall consist of such marketing, sales and related advice as may be requested on
behalf of NeoMagic by Mr. Jorge Granier or other member of NeoMagic’s Board of
Director, from time to time, in writing. Without Consultant's express consent,
no consulting services to be provided hereunder shall require any travel more
than 25 miles outside the San Jose, California area.  Consultant agrees that all
inventions and discoveries (including, but not limited to, concepts, ideas,
processes, programs, algorithms, methods, formulae, compositions, techniques,
articles, and machines, as well as improvements thereof or know-how related
thereto) and all original works of authorship, whether or not patentable,
copyrightable or protectable as trade secrets, conceived or made by Consultant,
alone or with others, that result from the Consulting Services provided by
Consultant under this Agreement (collectively “Work Product”), are the sole and
exclusive property of NeoMagic.  Consultant hereby irrevocably assigns to
NeoMagic all of Consultant’s worldwide right, title and interest in and to the
Work Product, including all intellectual property rights and moral rights
relating thereto.  Consultant irrevocably agrees not to assert against NeoMagic
or its successors or licensees any claim of any intellectual property rights or
moral rights of Consultant relating to the Work Product.
 
1

--------------------------------------------------------------------------------




(c) NeoMagic is aware that Consultant may be employed in a full-time or
substantially full-time position during all or part of the Term and recognizes
and agrees that all Consulting Services to be performed hereunder may be
performed by Consultant, at times which are outside of normal business hours.


2. TERM; MONTH. The term ( the "Term") of this Agreement shall commence on the
Effective Date (as defined in the Separation Agreement and Release of Claims, to
which  a copy of this Agreement is attached as Exhibit A) and shall end on the
six (6) month anniversary of the Effective Date (the "Expiration Date").  Each
monthly period (a "Month") shall consist of a calendar month,  and any partial
month shall be pro-rated with respect to the consulting requirements under
Section 1(a)(i).


3. COMPENSATION FOR SERVICES. As full and complete consideration for the
Consulting Services including the commitment set forth in Section 1(a) (ii)
above, NeoMagic shall:


(a) Pay Consultant a retainer of Twenty-Five Thousand Dollars ($25,000) (the
"Cash Compensation"), payable in six (6) equal monthly installments, commencing
within the first NeoMagic standard payroll payment date which occurs after the
Effective Date.  The Cash Compensation will be reported to the Internal Revenue
Service (“IRS”) and other appropriate taxing authorities on Form 1099 (or other
appropriate forms).  NeoMagic will not withhold taxes related to the Cash
Compensation, and Consultant shall be solely responsible for paying such
taxes.  If Consultant dies prior to receiving all of the Cash Compensation, the
Cash Compensation shall be paid to the Consultant’s designated beneficiary, or
if no such beneficiary has been designated by the Consultant, then such Cash
Compensation shall be paid to the personal representative of the Consultant’s
estate to be distributed pursuant to the Consultant’s will or in accordance with
the laws of descent and distribution;
 
(b) Grant to Consultant the Five Million (5,000,000) Non-Qualified Stock Options
(the "Options"), which are described in more detail in Section 3(c) below. The
Options shall be fully vested upon issuance and shall be exercisable during
their three (3) year term (but not thereafter).


(c) The Options shall consist of the following:


(i) an option to purchase three million (3,000,000) shares of the NeoMagic
common stock at an exercise price per share equal to the greater of (i) six (6)
cents or (ii) the closing price (the "Closing Price") of the common stock quoted
in the "pink sheets" on the Board Approval Date (as defined below) or on the
immediately preceding date, if the Board meets prior to the close of the
market.  An option agreement, in substantially the form customarily used by
NeoMagic for other option grants subject to the modifications contemplated by
this Agreement (the "Option Agreement") shall be delivered to Consultant within
five (5) days following the Board Approval Date (as defined below); and
 
2

--------------------------------------------------------------------------------


 
(ii) an option to purchase two  million  ( 2,000,000) shares of the NeoMagic
common stock at an exercise price per share equal to the greater of (i)
fifteen  (15) cents or (ii) the Closing Price. The Option Agreement shall be
delivered to Consultant within five (5) days following the Board Approval Date.


(d) Consultant is aware that as of the date of this Agreement shown above in the
first paragraph, the terms of the NeoMagic 2003 Stock Option Plan (the “Plan”),
as currently in effect, do not permit the issuance of the Options to Consultant.
He is also aware that NeoMagic is legally required to obtain the approval of its
shareholders in order to make the amendments to the Plan required to authorize
the issuance of the Options to Consultant (the "Plan Amendments"), before
NeoMagic's Board of Directors is permitted to grant the Options to
Consultant.  The Options shall be granted to Consultant by the NeoMagic Board of
Directors on the date (the "Board Approval Date") which is no later than five
(5) business days after the effective date of the NeoMagic shareholders'
approval of the Plan Amendments.
 
(e) NeoMagic hereby agrees to prepare and file with the Securities and Exchange
Commission (the "SEC"), by no later than April 15, 2010, the Schedule 14C
Information Statement required by the Securities and Exchange Act of 1934, as
amended,  to obtain shareholder approval of the Plan Amendments.
 
(f) NeoMagic further agrees to file (i) a Registration Statement on Form S-8
with the SEC to register the Options and (ii) an application for qualification
with the California Department of Corporations with respect to the options, in
each case within two (2) weeks after the Board Approval Date.
 
(g) To the extent not otherwise prohibited by the Plan, if Consultant dies prior
to the exercise of all of the Options, the Options may be exercised during their
applicable term by the Consultant’s designated beneficiary, or if no such
beneficiary has been designated by the Consultant, then such Options may be
exercised by the personal representative of the Consultant’s estate or by the
person(s) to whom the Options are transferred pursuant to the Consultant’s will
or in accordance with the laws of descent and distribution.


4. NONEXCLUSIVITY OF THIS AGREEMENT. NeoMagic confirms that Consultant shall not
be prevented or barred from rendering services of any nature for or on behalf of
any other person, firm, corporation or entity, subject to Consultant's
obligation to maintain confidentiality of NeoMagic's Confidential Information
pursuant to Section 6. Consultant confirms that NeoMagic shall not be prevented
or barred from retaining other persons or entities to provide services of the
same nature or similar nature as those described herein or of any nature
whatsoever.


5. TERMINATION. This Agreement may be terminated by either Consultant or
NeoMagic, either for cause or not for cause, upon written notice specifying the
effective date of termination; provided, that such written notice shall be given
at least sixty (60) days prior to the date of termination. Notwithstanding
anything herein or in the Option Agreement to the contrary, if Consultant elects
to terminate this Agreement prior to the Expiration Date then, upon such
termination, Consultant shall be obligated (a) to pay NeoMagic on a pro-rata
basis, based on the number of days of the Term remaining after the effective
date of any termination, the net after tax proceeds Consultant has received
during the Term from the sale of the shares underlying the Options or shall
return to NeoMagic, as liquidated damages a pro-rated portion of the Options
granted hereunder based on the number of days of the Term remaining after the
effective date of any termination; provided, however, that Consultant’s death
shall not constitute an election by Consultant to terminate and upon
Consultant’s death, Consultant shall have no obligation to pay NeoMagic proceeds
from the sale of shares underlying Options pursuant to the preceding clause.
Notwithstanding anything herein to the contrary, if NeoMagic elects to terminate
this Agreement for a reason other than Consultant’s breach of the terms of this
Agreement prior to its Expiration Date, it shall immediately pay to Consultant
any Cash Compensation not paid to Consultant prior to the termination date.
 
3

--------------------------------------------------------------------------------




6. CONFIDENTIALITY.


(a) Consultant and its partners, associates, and affiliates will not disclose to
any other person, firm, or corporation, nor use for their own benefit, during or
after the Term of this Agreement, any trade secrets or other confidential
information of NeoMagic (collectively “Confidential Information”) which is
acquired by Consultant and its partners, associates, and affiliates in the
course of performing services hereunder or was acquired by Consultant previously
while he was employed by NeoMagic.  For purposes of this Agreement, a "trade
secret" is information not generally known to the public which gives NeoMagic an
advantage over its competitors, including products or services under
development, production methods and processes, subscriber or customer lists and
marketing plans.  For purposes of this Agreement, “confidential information” is
any non-public information that relates to the actual or anticipated business or
research and development of NeoMagic.  Confidential Information includes any
third-party information that was provided to NeoMagic subject to an obligation
of confidentiality.  Any Confidential Information, which (i) at or prior to the
time of disclosure by NeoMagic to Consultant was generally available to the
public through no breach of this Agreement, (ii) was available to the public on
a non-confidential basis prior to its disclosure by NeoMagic to Consultant or
(iii) was made available to Consultant from a third party (provided that
Consultant did not know that such party obtained or disseminated such
information in breach of any legal obligation to NeoMagic) shall not be deemed
Confidential Information of NeoMagic for purposes hereof.  If Consultant is
required to disclose any Confidential Information pursuant to a court order or
other legally required process, Consultant shall immediately inform NeoMagic
prior to any such disclosure by Consultant.


(b) Return of Confidential Information and other Documents.  Upon the expiration
or earlier termination of this Agreement, or upon NeoMagic’s earlier request,
Consultant will deliver to NeoMagic all of NeoMagic’s Confidential Information
and other documents in Consultant’s possession or control, in whatever form or
media, or at NeoMagic’s direction, destroy the same, and (to the extent
reasonably possible) delete all NeoMagic Confidential Information and other
NeoMagic documents from its computers, PDAs, and other electronic
devices.  However, it shall not be a violation of this deletion requirement for
copies to remain in computer back-up files that are not normally
accessible.  Consultant is prohibited from keeping copies of such documents or
materials, recreating them, or delivering them to anyone else.  Consultant shall
certify in writing to NeoMagic such return or destruction and deletion within
ten (10) days thereafter.
 
7. AMENDMENT; WAIVER. No amendment to this Agreement shall be valid unless such
amendment is in writing and is signed by both of the parties to this Agreement.
Any of the terms and conditions of this Agreement may be waived at any time in
writing by the party entitled to the benefit thereof, but a waiver in one
instance shall not be deemed to constitute a waiver in any other instance. A
failure to enforce any provision of this Agreement shall not operate as a waiver
of the provision or of any other provision hereof.
 
8. SEVERABILITY. In the event that any provision of this Agreement shall be held
to be invalid, illegal or unenforceable in any circumstances, a modified
provision shall be substituted which carries out as nearly as possible the
original intent of the parties and the remaining provisions shall nevertheless
remain in full force and effect and shall be construed as if the unenforceable
portion or portions were deleted.  If no such substitution can be made, such
invalid, illegal or unenforceable provision shall be deleted, and the remaining
provisions shall not in any way be affected or impaired thereby.
 
4

--------------------------------------------------------------------------------


 
9. GOVERNING LAW; ATTORNEYS’ FEES. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California.
The parties recognize that all obligations hereunder are subject to all required
regulatory approvals. In the case of any dispute, the prevailing party shall be
entitled to recover its reasonable attorneys fees.
 
10. ASSIGNMENT. The obligations under this Agreement shall not be assignable,
without the consent of the non-assigning party, which shall be entitled to
withhold such consent, in its sole discretion.
 
11.  INDEPENDENT CONTRACTOR.  It is the express intention of NeoMagic and
Consultant that Consultant perform the Consulting Services as an independent
contractor to NeoMagic.  Nothing in this Agreement shall in any way be construed
to constitute Consultant as an agent, employee, or representative of
NeoMagic.  NeoMagic and Consultant agree that Consultant will receive no
Company-sponsored benefits from NeoMagic.
 
12. INDEMNIFICATION. Consultant agrees to indemnify and hold harmless NeoMagic
and its directors, officers and employees from and against all losses, damages,
liabilities, costs and expenses, including attorneys’ fees and other legal
expenses, taxes, penalties, and interest arising directly or indirectly from or
in connection with (i) any negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, employees or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor,
(iii) any breach by the Consultant or Consultant’s assistants, employees or
agents of any of the covenants contained in this Agreement, (iv) any failure of
Consultant to perform the Consulting Services in accordance with all applicable
laws, rules and regulations, or (v) any violation or claimed violation of a
third party’s rights resulting in whole or in part from NeoMagic’s use of the
Work Product of Consultant under this Agreement.
 
13. EXECUTION IN COUNTERPARTS. This Agreement may be executed by the parties in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.
 
IN WITNESS WHEREOF, each of the parties has executed this Consulting Agreement
as of the date first written above.
 

      NEOMAGIC Corporation            
 
   
/s/ Syed Zaidi  
 
 
   
Syed Zaidi  
 President and Interim Chief Executive Officer
                  /s/ Douglas R. Young          DOUGLAS R YOUNG   

 
 
5


                                                                                